Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 7, 2022

                                     No. 04-22-00570-CV

William Clayborn LORENZ, Individually, and as Independent Executor of the Estate of Tyson
Desmer Lambeck, Deceased and Carmen Carter-Faughtenbery, Trustee of the Trajan Desmer
                                  Lambeck Trust,
                                     Appellants

                                               v.

                    Kourtney VOIGHT, as next friend of Trajan Lambeck,
                                       Appellee

                         From the County Court, Wilson County, Texas
                                  Trial Court No. PR-08514
                          Honorable Kathleen S Stone, Judge Presiding


                                        ORDER
       On October 5, 2022, appellee filed an unopposed motion seeking a twenty-day extension
of time to file her response to Appellants’ “Joint Petition to Appeal Interlocutory Order.” After
consideration, we grant the motion and order appellee to file her response by October 17, 2022.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court